United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3979
                                    ___________

Linda K. Reynolds,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Jo Anne B. Barnhart,                  *
Commissioner of Social Security,      *       [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: June 10, 2002

                                   Filed: June 14, 2002
                                    ___________

Before RILEY, BEAM, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      The Commissioner of Social Security (Commissioner) denied the application
Linda Reynolds (Reynolds) filed for disability benefits, and the district court1 upheld
the Commissioner's decision to deny benefits. Reynolds appeals, and we affirm.



      1
       The Honorable Thomas C. Mummert III, United States Magistrate Judge for
the Eastern District of Missouri, to whom the case was referred for final disposition
by consent of the parties, pursuant to 28 U.S.C. § 636(c)(1).
       After a hearing on Reynolds's application for benefits, an administrative law
judge (ALJ) determined that Reynolds had "some degenerative changes of the lumbar
spine" and was "moderately depressed." He found that Reynolds is "restricted to the
performance of light work activity," with "the capacity to frequently lift ten pounds
and occasionally lift up to twenty pounds." He also found that, due to pain in her
lower back, Reynolds needs to alternate positions between sitting and standing
approximately every half hour. Although the ALJ found Reynolds was unable to
perform her past relevant work as a home care aide, line worker, and security guard,
the ALJ found, based upon a vocational expert's testimony, that a person with
Reynolds's restrictions could work in certain other line-worker jobs, and as an
inspector, packer, cashier, and gatekeeper. Relying on the vocational expert's
testimony, the ALJ denied Reynolds's claim. His decision was affirmed by the
Commissioner through an administrative appeal.

       Reynolds challenged the Commissioner's decision in the district court, and the
district court ruled in favor of the Commissioner. On appeal from that decision,
Reynolds claims (1) the ALJ's hypothetical was "vague and ill-defined"; (2) the ALJ
failed to articulate the facts that supported his conclusions; and (3) the vocational
expert's testimony "was in unexplained conflict with the Dictionary of Occupational
Titles (DOT)." See 20 C.F.R. § 404.1566(d)(1).

      We must affirm the Commissioner's decision if it is supported by substantial
evidence on the record as a whole. See Roberts v. Apfel, 222 F.3d 466, 467 (8th Cir.
2000). Substantial evidence is less than a preponderance, but enough that a
reasonable mind would find it adequate to support the Commissioner's decision. See
id. Having reviewed the record and the ALJ's written opinion, we find substantial
evidence to support the Commissioner's decision to deny benefits.

       Contrary to Reynolds's argument, the ALJ adequately described Reynolds's
limitations in the hypothetical he addressed to the vocational expert. The ALJ found

                                         -2-
that Reynolds has the ability to perform a full range of light work, with a few
limitations. After he explained these limitations to the vocational expert, the ALJ did
not need to embark on a detailed discussion of the abilities Reynolds retained. In
addition, based on our review of the ALJ's written opinion, we find he adequately set
forth the evidentiary basis for his conclusions.

       Finally, we see no conflict between the vocational expert's testimony and the
DOT. It is true the Commissioner cannot rely on expert testimony that conflicts with
the job classifications in the DOT unless there is evidence in the record to rebut those
classifications. See Porch v. Chater, 115 F.3d 567, 572 (8th Cir. 1997). In this case,
the vocational expert provided additional information about certain jobs listed in the
DOT, namely, whether those jobs allowed workers to alternate between sitting and
standing. The vocational expert's testimony did not contradict any information in the
DOT; rather, it served as a supplement to that information. The ALJ was entitled to
accept the expert's testimony and to base his decision upon it.

      Because there is substantial evidence in the record to support the ALJ's
decision, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-